Citation Nr: 1733092	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-27 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2005 to June 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of drug abuse and alcohol abuse, secondary to his service-connected PTSD, have been raised by the record in an October 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. Between June 11, 2009 and August 25, 2016, the Veteran's PTSD manifested in symptoms of depressed mood, anxiety, suspiciousness, sleep impairment, and mild memory loss that caused mild occasional social and occupational impairment, but overall routine behavior and self-care.

2. Beginning on August 26, 2016, the Veteran's PTSD manifested in symptoms such as flattened affect, panic attacks, impairment of short- and long-term memory, disturbances of motivation that caused difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSIONS OF LAW

1. An evaluation in excess of 30 percent is not warranted for the Veteran's PTSD between June 11, 2009 and August 25, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2016).

2. An increased evaluation of 50 percent, but not greater, is not warranted for the Veteran's PTSD beginning on August 26, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2016).


REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim for increased rating for PTSD. 

The Veteran's claim arises from his disagreement with the disability rating provided in the January 2012 rating decision.  The record reflects that the Veteran was provided all required notice in a letter mailed in August 2010, prior to the initial adjudication of the claim.  However, VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed.  Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Thus, VA's duty to notify in this case has been satisfied. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in January 2012, February 2017, and April 2017.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's PTSD in the examination are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Under diagnostic code (DC) 9411, PTSD is rated 30 percent when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Code 9411.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  While the GAF scale was removed from the more recent DSM-V, the GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995); See DSM-V, Introduction, The Multiaxial System (2013).  VA implemented DSM-V, effective August 4, 2014, and determined that DSM-V applies to claims certified to the Board on and after August 4, 2014.  See Definition of Psychosis for Certain VA Purposes,79 Fed. Reg. 45,093-94 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in September 2013, the DSM-IV is applicable to this case.

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and that the examinee suffers no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a personal who has personal knowledge of matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

In VA treatment records dated January 2010, the Veteran underwent a psychological evaluation and his GAF score was assessed to be 62.  He reported nightmares, poor concertation, and hypervigilance.

In VA treatment records dated January 2010 through May 2010, the Veteran regularly saw a social worker who assisted him with his psychological symptoms.  During this time, the Veteran reported that had difficulty concentrating, low interest in extracurricular activities, and occasional feelings of isolation and hypervigilance.  The Veteran's GAF score was assessed at 65. 

According to VA treatment records, the Veteran was court-ordered to counseling beginning in March 2010.  At entrance into counseling, the psychologist noted that the Veteran endorsed symptoms of anxiety, but was otherwise oriented to time and place and did not express suicidal ideation.  Over the course of his participation in group therapy, he addressed personal problems as well as anger issues.  He discussed his own personal difficulties in relationships and reported that the group counseling was helping him cope with his problems.  From April through July 2010, the Veteran denied PTSD symptoms.  In February 2011, the Veteran "disappeared after testing positive for alcohol and not showing up for a meeting with his probation officer after he agreed to meet with him."  VA treatment records dated March 2011 show that the Veteran reported no symptoms of PTSD.  

In VA treatment records dated December 2011, he reported some anxiety and irritability that had "gradually subsided" after he returned from service.  His GAF score was noted to be 60.  He resumed counseling in February 2012, at that time reporting difficulty connecting with others and difficulty concentrating, but otherwise no "new" PTSD symptoms. 

In a January 2012 VA examination, the examiner noted that the Veteran's PTSD manifested into occupational and social impairment due to mild or transient symptoms which decreased his work efficiency only during periods of significant stress.  The Veteran endorsed hypervigilance and irritability.  He also endorsed depression, anxiety, some panic attacks, sleep impairment, difficulty in some social settings, and mild memory loss.  At that time, the Veteran reported that he was a fulltime student and a warehouse supervisor and that he had previously been a personal trainer.  

In May 2012 VA treatment records, psychological examination of the Veteran did not reveal any psychological symptoms.  A depression screening at that time showed no depression.  He did report that he was easily startled and that he felt detached from others.  In June 2012, he was going to be assessed for possible admission into a PTSD rehabilitation program, but because he did not appear for a scheduled interview, he was not admitted.  

In his substantive appeal dated August 2013, the Veteran reported that "every aspect of [his] life has been altered."  He reported difficulty finding and maintaining employment, difficulty in his social and romantic life, and trouble sleeping.  He reported that he believed his disabilities most approximated a 70 percent evaluation. 

In August 2016 correspondence, the Veteran reported anger, anxiety, depression, drug abuse, flashbacks, guilt, heavy use of alcohol, inability to make friends, memory loss, neglect of personal hygiene, nervousness, no friends, panic attacks, problems at work, and paranoia.  He denied feelings of suicide. 

In a VA examination dated February 2017, the Veteran was diagnosed with "mild to moderate" PTSD, along with alcohol use disorder and alcohol induced depressive disorder.  The examiner noted that the Veteran's mental disorders resulted in "occupational and social impairment with reduced reliability and productivity."  The examiner noted that he could not distinguish between the PTSD symptoms and the alcohol disorder symptoms, noting that the "disorders are opined to be chronic, comorbid, likely mutually exacerbate one another, thereby making differentiation of portions of impairment highly speculative."  The examiner noted that his psychological disabilities caused avoidance symptoms, persistent negative changes to mood, hyperarousal, depressed mood, sleep disturbances, and low motivation.  The Veteran stated that he had difficulty in romantic relationships, noting ten to fifteen short term relationships that ended because "they don't like that I'm a pessimist."  He said that he primarily socializes with his cousin, a few friends in California, and a friend from the military.  When asked if he was working, the Veteran reported that he occasionally assisted his cousin with manual labor. 

The Veteran noted that he did not "get too close to people."  He reported that he had difficulty sleeping and that he slept about four to five hours a night and occasionally had nightmares.  The examiner noted that the Veteran had a logical thought process, denied hallucinations, had no previous suicidal attempts, and denied paranoia.  The examiner noted that the PTSD symptoms "cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  The examiner noted that these were "mild to moderate" severity.  The examiner opined that the Veteran's "primary psychopathology at this time appears to be his alcohol use disorder... tied to both recreational activities as well as a maladaptive strategy for management of PTSD type symptoms." 

In an April 2017 VA examination, the Veteran was diagnosed with "mild" PTSD, alcohol use disorder, and alcohol induced depressive disorder.  The examiner opined that the symptoms of anxiety and a portion of sleep impairment were caused by PTSD, while the symptoms of sleep impairment and depressed mood were caused by the alcohol use disorders.  The examiner opined that all of the Veteran's mental health symptoms caused occupation and social impairment with occasional decrease in work efficiency, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner opined that most of the symptoms were caused by the alcohol use disorder and a "smaller portion" was attributable to the PTSD.  The Veteran reported that he had two fights in the past seven years.  The examiner noted that the Veteran had recurrent distressing memories of the traumatic event and that he had persistent negative emotional state.  The Veteran reported that since his discharge he had difficulty remembering things.  

Analysis

The Veteran states that his PTSD symptoms meet the criteria for an evaluation in excess of 30 percent.  After reviewing the record, the Board finds that a 50 percent evaluation, but not higher, is warranted for the degree of the Veteran's symptoms beginning on August 26, 2016 and a 30 percent evaluation, but not higher is warranted between June 11, 2009 and August 25, 2016.

Looking to the period beginning June 11, 2009 through August 25, 2016, the Veteran's symptoms did not correspond to criteria higher than a 30 percent evaluation during this time.  While there was reported depression, anxiety, and hypervigilance the Veteran's symptoms never caused difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, flattened affect, or comparable symptoms.  In a January 2012 VA examination, the examiner noted that the Veteran's PTSD manifested into occupational and social impairment due to mild or transient symptoms, which best correlated to a 30 percent evaluation.  The examiner noted no impairment of short- and long-term memory, flattened affect, stereotyped speech, impaired judgment, or impaired thinking. 

While he reported symptoms of depressed mood, anxiety, sleep impairment, mild memory loss, and suspiciousness during this period, these symptoms were not constant.  The Board notes that there were several instances, specifically in March 2011 and May 2012, where the Veteran reported no psychological symptoms.  Furthermore, in December 2011, the Veteran reported that while he initially had psychological symptoms after service, they had "gradually subsided."  Further, other records suggest that the Veteran's psychological symptoms were only occasional.  In the January 2012 VA examination, the examiner noted that the Veteran's PTSD only caused symptoms during periods of significant stress.  At that time, the Veteran reported that he was working in a warehouse and was a full time student.  

While he reported that "every aspect" of his life had been affected by PTSD in August 2013, the Veteran's reported symptoms did not correlate to a 50 percent evaluation.  Therefore, entitlement to a rating in excess of 30 percent for the period from June 11, 2009 and August 25, 2016 is not warranted. 

Turning to the period beginning August 26, 2016, the Veteran's symptoms during this period best correlate to a 50 percent rating.  On August 26, 2016, the Veteran reported difficulty making decisions, inappropriate behavior, intrusive thoughts, panic attacks, problems with communication, and unable to share feelings.  For the first time, the Veteran's reported symptoms included basic problems with communication, intrusive thoughts, inappropriate behavior, and panic attacks.  While he had previously reported social difficulties, he reported in August 2016 that he had difficulty establishing and maintaining relationships at all times.  His asocial symptoms were reiterated in the February and April 2017 examinations where he reported difficulty making and keeping friends, a past history of physical altercations, and an inability to maintain employment, despite multiple attempts.  

The Veteran underwent two examinations in the first four months of 2017 for his PTSD.  The February 2017 opined that he met the criteria for a 50 percent evaluation and the April 2017 opined that he met the criteria for a 30 percent evaluation.  Looking to the facts shown by the record and the symptoms reported by the Veteran, the Board finds that the Veteran's symptoms most approximate a 50 percent evaluation for the period beginning August 26, 2016.  

While a 30 percent rating requires an "occasional" decrease in work efficiency and "intermittent" periods of inability to perform occupational tasks, a 50 percent rating correlates to an overall "reduced reliability and productivity."  One of the main differences between the two ratings is how often the psychological symptoms affect the Veteran.  In this case, the record suggests that the symptoms always impact the Veteran's reliability and productivity.  In February and April 2017 examinations, he reported that his symptoms affect him all the time.  He stated that he occasionally helped his cousin with manual labor, but otherwise had been unable to maintain employment.  Similarly in his social life, the Veteran reported difficulty in large crowds, no friends, and difficulties in romantic relationships.  In the past few years, he has relocated several times and attempted to find employment in each new area, but so far has been unable to maintain a lifestyle in one area. 

A 50 percent rating also correlates to some difficulties in thinking, judgment, motivation, or other comparable symptoms.  VA treatment notes and examination show that the Veteran has consistently reported low motivation over the course of his counseling, but after August 26, 2016, he also reported disturbances in thinking and judgment.  The February 2017 examination noted that the Veteran had "reckless or self-destructive behavior."  In August 2013 correspondence, he reported problems with communication, inappropriate behavior, intrusive thoughts, and difficulty making decisions.  While the April 2017 examiner noted that the Veteran behaved appropriately and showed a normal thought process, she also noted "significant distress or impairment in social, occupational, or other important areas of functioning."  Therefore, there is clear evidence from the record that there are several disturbances thinking and judgment that the Veteran did not experience before August 26, 2016.  Accordingly, the Board finds that a 50 percent evaluation most approximates the Veteran's disability picture for the period beginning August 26, 2016. 

The Board notes that the Veteran suffers from multiple mental diagnoses, including alcohol use disorder and alcohol induced depressive disorder.  While the April 2017 examiner was able to distinguish the symptoms for each disability, the February 2017 examiner was not, noting that differentiation of symptoms based on diagnoses was "highly speculative" and that the symptoms for his diagnoses were "comorbid."  Because the examiners have not been able to clearly distinguish between the symptoms of the service-connected disability and the non-service connected disability, consideration for a higher rating is based on all the psychological symptoms shown by the record.  Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

While the Veteran's PTSD has caused him significant difficulties in different areas of his life amounting to a 50 percent evaluation, his disability has not manifested in most areas of his life or caused symptoms such as obsessional rituals which interfere with routine activities, illogical or obscure speech or activity, or near-continuous panic affecting the ability to function independently that would warrant a 70 percent rating.  Throughout the period on appeal, the Veteran has not reported "near-continuous panic or depression," poor impulse control, spatial disorientation, or comparable symptoms and examiners have noted that he is able to function independently and carry out his own daily tasks. 

The Veteran has reported irritability and instances of violence in his past, but has not reported unprovoked irritability with periods of violence.  The Veteran has also never reported suicidal or homicidal ideation, obsessional rituals, impaired speech, or comparable symptoms.  While the Veteran did report neglect of personal hygiene in August 2016 correspondence, both the February 2017 and April 2017 VA examinations report the Veteran was appropriately dressed and groomed.  In addition, the Veteran reported that he had difficulty making friends, but the record shows that he is still somewhat able to maintain a social life through his cousin and other long distance friends, as reported in the 2017 examinations.  

The preponderance of the evidence is against the claim for an increased rating and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected disability should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  The Board is grateful to the Veteran for his honorable service.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD between June 11, 2009 and August 25, 2016 is denied. 

Entitlement to a 50 percent rating, but not greater, for PTSD is granted beginning August 26, 2016. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


